DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 9, and specifically comprising the limitation of” the optical member being supported by a support portion that is integrally provided to the light diffusion plate“  including the remaining limitations.
	Claims 2-8 and 10-20 are allowable because of their dependencies.
Examiner Note: Tanikawa et al (WIPO Pub. No. WO 2011/108603) is one of the closest references found to the claims. Yokota discloses in figures 7-23, an optical sheet (25) that reflects and transmits light and is located between the light sources (12) and a diffusing sheet (16). However, the support is integral to the optical sheet (it is the optical sheet) not the diffuser, as claimed.
Also, Watanabe et al (US PG Pub. No. 2019/0271884) discloses in figure 3 and paragraph [0049], an optical sheet (7) that reflects (via 71) and transmits (via 72), located between a light source (3, LED) and a diffuser sheet (4, ¶ [0050]). It also has a support member (41, ¶ [0062]) that is integral to the diffuser sheet (see ¶ [0062]). 
 In the instant claims the diffuser actually supports a sheet that is below it via the support notches shown in applicant figures 6-8. This was not found in the relevant Prior Art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DONALD L RALEIGH/Primary Examiner, Art Unit 2879